Citation Nr: 1033662	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  04-16 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative joint 
disease of the spine.


REPRESENTATION

Appellant represented by:	Attorney Virginia A. Girard-
Brady


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 until December 
1972.  

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The Board remanded this matter in an October 
2006 Board decision.

This matter was again before the Board in October 2007; the Board 
denied service connection for degenerative joint disease of the 
spine, hearing loss and tinnitus.  The Veteran appealed the 
Board's October 2007 decision to the United States Court of 
Appeals for Veterans Claims (Court), which in a December 2009 
Memorandum Decision, vacated the Board's October 2007 decision 
and remanded the case for compliance with decision.

The Veteran appeared before the undersigned Veterans Law Judge at 
a Board hearing held at the RO in July 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his back disorder developed due to 
service.  In his May 2004 VA Form 9, he reported that his back 
problems developed due to having to carry "replinishments," 
including ammunitions and food, on a repetitive basis.  During 
his 2006 hearing, he reported that there was a good possibility 
that he wrenched his back performing his duties in service.  The 
Veteran also asserts that during service he 1) he twisted his 
back more than once; 2) he fell off the back of a moving truck in 
1971; and 3) while on a destroyer in July 1972, he had pain in 
his back and that he fell three times.  The Veteran also contends 
that he developed hearing loss due to his in-service noise 
exposure, including weapons fire, including Naval gun fire, while 
stationed on his ship.  He stated that following the gun exposure 
in service his hearing was different and that he had ringing in 
his ears.

When this case was previously before the Board, VA had failed to 
obtain relevant records, specifically, the April 2007 audiogram 
mentioned by the May 2007 VA examiner.  The April 2007 audiogram 
has since been obtained and associated with the claims file.  

The Veteran was afforded a VA examination in May 2007.  Although 
hearing loss was noted, the examiner opined that due to the lack 
of proximity between the dates of service and the date of the 
evaluation, that the Veteran's hearing loss and tinnitus were not 
as least as likely as not related to his military service.

The conclusion of the May 2007 VA examination was inadequate, 
because it failed to explain what type of evidence, specifically 
whether the examiner relied on medical or lay evidence or both, 
in finding a lack of evidence in the claims file and the lack of 
proximity of between dates of service and evaluation.  
Specifically, the VA examiner should consider and describe the 
facts upon which any conclusions are based, apply reliable 
principles and methods in arriving at any conclusions or opinion, 
and apply and describe the application of those methods and 
principles in reaching a conclusion or opinion.  A medical 
examiner must provide a well-supported opinion.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, a new VA 
examination is necessary to assess that information for an 
informed and adequate opinion.

A VA examination should also be provided to the Veteran in 
regards to his claim for service connection for a back disorder.  
The record contains his lay statements to the effect that he 
injured his back in service.  Additionally, the Veteran had 
previously been provided a VA examination in 1973, shortly after 
his discharge from service, which found the Veteran to have a 
tendency of low back pain with an unknown cause.  The VA 
outpatient treatment records also generally indicate numerous 
diagnoses of a current back disorder.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with a veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.

There is currently no medical evidence clearly addressing whether 
the Veteran currently has a back disorder due to service.  The 
Board finds that a VA examination is warranted to determine 
whether the Veteran currently suffers from any diagnosed back 
disorder that is etiologically related to his service or an 
intercurrent back injury.  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
bilateral hearing loss and/or tinnitus 
found to be present. 

The claims folder should be made available 
to and be reviewed by the examiner. All 
indicated studies should be performed, and 
all findings should be reported in detail.  

a.  The examiner should opine as to 
whether it is at least as likely as not 
(that is, at least a 50-50 degree of 
probability) that the Veteran currently 
has bilateral hearing loss due to service, 
including due to in-service noise 
exposure.  

b.  The examiner should opine as to 
whether it is at least as likely as not 
(that is, at least a 50-50 degree of 
probability) that the Veteran currently 
has tinnitus due to service, including due 
to in-service noise exposure.  

In making his/her determinations, the VA 
examiner should specifically reference 
his/her consideration of the service 
treatment records, including any specific 
complaints of and treatment for bilateral 
hearing loss or tinnitus.  

In discussing his/her opinions, the 
examiner should accept 

acknowledge the Veteran's lay statements 
of record relating to the onset of the 
Veteran's disorders and should find 
credible, for the purpose of this remand, 
the Veteran's assertion of noise exposure 
in service and having ringing in the ears 
and that his hearing was different after 
the Naval Gun exposure.  The rationale for 
all opinions expressed should be provided 
in a legible report.

The examiner should consider and 
describe the facts upon which any 
conclusions are based, apply reliable 
principles and methods in arriving at 
any conclusions or opinion, and apply 
and describe the application of those 
methods and principles in reaching a 
conclusion or opinion.

2.  The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any back 
disorder(s) found to be present. 

The claims folder should be made available 
to and be reviewed by the examiner. All 
indicated studies should be performed, and 
all findings should be reported in detail.  

The examiner should opine as to 
whether it is at least as likely as 
not (that is, at least a 50-50 degree 
of probability) that the Veteran 
currently has a back disorder due to 
service.  The examiner should also 
address the Veteran's intercurrent 
back injury, as reported in the VA 
medical records, including a July 
2003 VA mental health record, noting 
a post-service car accident that 
occurred approximately 5 years prior 
to July 2003.

In making his/her determinations, the VA 
examiner should specifically reference 
his/her consideration of the service 
treatment records, including any specific 
complaints of and treatment for his back.  

In discussing his/her opinions, the 
examiner should accept the Veteran's 
assertion of 1) developing back problems 
in service when he carried 
"replenishments," including ammunitions 
and food, on a repetitive basis; 2) his 
claimed that there was a good possibility 
that he wrenched his back performing his 
duties in service; 3) that he twisted his 
back more than once in service; 4) that he 
fell off the back of a moving truck in 
1971 while in service; and 5) while on a 
destroyer in service in July 1972, he had 
pain in his back and that he fell three 
times.

The rationale for all opinions 
expressed should be provided in a 
legible report.

The examiner should consider and 
describe the facts upon which any 
conclusions are based, apply reliable 
principles and methods in arriving at 
any conclusions or opinion, and apply 
and describe the application of those 
methods and principles in reaching a 
conclusion or opinion.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 



	(CONTINUED ON NEXT PAGE)





action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
